16 F.3d 1229NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Felicia Jowanna WHITE, Appellant.
No. 93-2123.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 5, 1994.Filed:  January 11, 1994.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Felicia Jowanna White appeals the sentence imposed by the district court1 after she pleaded guilty to attempting to distribute approximately 986 grams of cocaine in violation of 21 U.S.C. Sec. 841(a)(1) and 18 U.S.C. Sec. 2.  We affirm.


2
The district court determined that White's Guidelines range sentence would be forty-six to fifty-seven months in prison and that she was subject to a mandatory minimum sentence of sixty months.  Consistent with White's plea agreement, the government moved for a downward departure below the mandatory minimum and Guideline range sentences.  See 18 U.S.C. Sec. 3553(e);  U.S.S.G. Sec. 5K1.1, p.s. The court granted the motion and sentenced White to thirty-six months in prison and four years of supervised release.


3
On appeal, appointed counsel has filed a brief under  Anders v. California, 386 U.S. 738 (1967), contending that White is entitled to at least a two-level reduction for her minor or minimal role in the offense.  See U.S.S.G. Sec. 3B1.2.  We conclude that the court did not clearly err in finding that White was not a minor or minimal participant.  The record reflects that she knew and worked directly with the drug organization's leader, she was actively involved in recruiting others to receive cocaine packages, she approached a codefendant to receive a package in this case, she was one of that codefendant's contact persons, and almost one kilogram of cocaine was involved.   See United States v. Hutchinson, 926 F.2d 746, 747 (8th Cir. 1991) (per curiam).


4
Having carefully reviewed the record on appeal, we find no other non-frivolous issues for appeal.   See Penson v. Ohio, 488 U.S. 75, 80 (1988).  Any challenge to the extent of the district court's downward departure is unreviewable on appeal.   See United States v. Dutcher, 8 F.3d. 11, 12 (8th Cir. 1993).


5
The judgment of the district court is affirmed.



1
 The HONORABLE DAVID S. DOTY, United States District Judge for the District of Minnesota